Order on reargument granting the counter motion of defendants for leave to serve an amended answer upon payment of ten dollars costs affirmed, without costs, said amended answer to be served within ten days from the entry of the order herein. The defendants, by inadvertence or by mistake of law, failed in their answer to indicate specifically the items which they disputed, as required by section 255-a of the Civil Practice Act,  whereupon the plaintiff moved for summary judgment. After decision in plaintiff’s favor and the entry of an order granting plaintiff’s motion, the defendants obtained orders to show cause why a reargument should not be granted, and why they should not have leave to serve an amended answer. Apparently no judgment had been entered. On reargument the motion of defendants was granted. Under the circumstances we are of opinion this disposition of the matter was proper, there appearing to be merit in the defense. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.